Citation Nr: 1618862	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder to include anxiety disorder, not otherwise specified (NOS) and PTSD.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 2000 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The matter has been recharacterized as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The issue was previously remanded by the Board in December 2012 and July 2014 for additional development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board remands from December 2012 and July 2014, the issue of entitlement to service connection for impotence, to include as secondary to medications taken for service-connected disabilities was referred to the RO for initial action.  Again, the record reflects the RO has not adjudicated the claim.  Therefore, it is again referred to the agency of original jurisdiction for appropriate action.  


FINDING OF FACT

Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's acquired psychiatric disorder to include anxiety NOS and PTSD is manifested by symptoms consistent with occupational and social impairment that involves a reduced reliability and productivity with such symptoms as a depressed mood, anxiety, sleep trouble, irritability, nightmares, social isolation, passive suicidal ideation, disturbances in motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an initial rating of 50 percent, for the Veteran's acquired psychiatric disorder to include anxiety NOS and PTSD, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

VA satisfied its duty to notify.  With respect to the Veteran's claim for higher initial rating for his acquired psychiatric disorder to include anxiety disorder, NOS and PTSD, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC8-2003 (December 22, 2003).  Thus, because service connection for acquired psychiatric disorder to include anxiety disorder, NOS and PTSD has already been granted, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  The claim has been readjudicated most recently in the February 2016 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  Social Security Administration (SSA) records have been associated with the claims file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran was most recently afforded a VA PTSD examination in January 2013.  The Board has carefully reviewed the VA examination and medical opinion of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual background

The Veteran asserts entitlement to a rating in excess of 30 percent for his service connected acquired psychiatric condition.  He specifically asserts entitlement to a 100 percent disability rating.

By way of history, the Veteran was originally granted service connection in an October 2007 RO rating decision, effective August 20, 2007 (the day after release from active duty).  

Service treatment records (STRs) from August 2006 through August 2007 reflect that the Veteran reported psychiatric complaints and was treated with medications.  The Veteran was diagnosed with adjustment disorder, an anxiety disorder (NOS) plus minor depression and mild symptoms of PTSD. It was noted in a March 23, 2007 record that the Veteran had some signs of PTSD but did not meet the threshold criteria for a full diagnosis.  Symptoms reported included anxiety, hostility at times (due to minimal things), hypervigilance, exaggerated startle response, depression, sleep trouble (improved with medication), nightmares, irritability, anxiousness, loss of pleasure, mild crowd aversion and aggressiveness.  He reported the need to lock outside and bedroom doors before being able to go to sleep.  He punched walls on 2 occasions but was never physical with others.  Throughout treatment, the Veteran was noted to be oriented to time, place and person.  He had normal speech and behavior.  The Veteran consistently appeared well nourished and development.  He had an unimpaired memory, thought process, judgement and thought content.  Insight was intact.  Veteran denied any suicidal or homicidal ideation.  There were no paranoid ideations or delusions noted.  

The Veteran was afforded a VA contract examination in June 2007.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, PTSD and alcohol abuse in remission.  A GAF score of about 75-80 was assigned.  The Veteran reported traumatic experiences.  He felt angry, numb and reported former periods of drinking a lot.  He did not trust anyone, felt nervous at night, had anxiety and panic attacks, fear, detachment, apprehension, sleep trouble, nightmares and flashbacks.  He could not watch any war movies.  The Veterans affect was somewhat constricted.  He exhibited an exaggerated startle response and self-reported hypervigilance and that he looked around a lot.  

Upon mental status examination, the Veteran was deemed a reliable historian.  He was oriented to place, person time and purpose.  Personal hygiene and grooming were appropriate.  Behavior was appropriate.  Mood was anxious but not depressed; affect was appropriate to his thought content.  Communication skills and speech were normal; there was no looseness of association or flight of ideas.  Attention and concentration were much better.  He had some anxiety but no history of panic attacks.  He was suspicious of others.  He was not delusional and had no hallucinations.  There was no obsessive ritualistic behavior.  Judgement and memory (recent and remote events) were intact.  Thinking was abstract.  He denied any suicidal or homicidal thoughts, intentions or plans.  The VA examiner reported that the Veteran had recurrent recollection of events, mostly when he watched the news or when he heard something and about his fellow soldiers, as one of his friends was killed in Iraq recently.  He also had recurrent distressing dreams of events.  He felt numb.  He felt as if traumatic events were recurring and got intense distress at exposure to similar events.  He made efforts to avoid association with trauma.  He did not like to go near ranges.  He had no sense of a foreshortened future, no difficulty performing activities of daily living or concentrating.  He felt somewhat detached from other people and was now getting some interest back in activities that he enjoyed in the past.  He had difficulty sleeping at night.  He got angry, irritated and had an exaggerated startle response.  He claimed he became hypervigilant.  The disturbances did cause mild impairment in social, occupational and other areas of functioning.  He had some anxiety but was doing better on medication.  The diagnoses could not be delineated.  The Veteran could establish and maintain effective work and social relationships provided that he continued to get help.  He understood simple and complex commands.  He did not pose any threat to himself or others.  Symptoms were mild to moderate.  His mood was somewhat anxious; he was somewhat suspicious.  He had some anxiety and a chronic sleeping problem.  Without medication he had difficulty sleeping at night.  

A letter from licensed clinical psychologist dated April 16, 2008 reported that the Veteran was treated for signs of depression in outpatient psychotherapy for approximately three months from December 2007 through February 2008.  Symptoms included sadness, angry mood, hopelessness, helplessness, irritability, isolation, and withdrawal.  Signs of PTSD included flashbacks of combat, emotional numbing, irritability, anxiety and increased startle response.  The provider recommended the Veteran to seek marital therapy and psychiatric evaluation for medication, both of which he did.  The Veteran no longer attended outpatient treatment with this psychologist but his outpatient treatment, marital treatment and medication management is required for his mental health and well-being.

A letter from a private mental health medical professional submitted a letter dated April 3, 2009 which reported that the Veteran was treated by him in marital therapy 7 times between February and March 2008.  The focus of the treatment was marital discord and anger management, which was partly related to PTSD and one aspect of the marital problems.  The Veteran's individual disabilities were not a specific treatment focus.

The records show the Veteran was admitted to a VA hospital from August 10, 2009 to August 14, 2009 due to psychiatric problems.  The Veteran requested voluntary admission to hospital and was initially placed on a 72 hour hold.  He was turned down for admission at two hospital locations prior to the VA.  He prayed to god his heart or breathing would stop and that he needed a place to be safe.  The Veteran was diagnosed with partner (ex-wife) relationship problems, adjustment disorder with mixed anxiety and depressed mood, cannabis abuse and nicotine dependence.  The GAF upon admission was 55 and GAF upon discharge was 60.  The Axis IV criteria listed problems with social environment and dealing with his ex-wife and recent divorce, he was unemployed and a full time student with financial stressors, substance abuse issues, had joint custody of his daughter and reportedly his mother and friends were supportive.  The Veteran presented tearful, unkempt, un-groomed, sobbing and restless with limited eye contact.  He had a flat affect and depressed mood with anxious thoughts.  He endorsed feelings of hopelessness, helplessness, worthlessness and suicidal ideation.  He was feeling threatening toward others but no one in particular.  He was reporting recurrent nightmares from combat, startle reactions, hypervigilance and paranoia.  He appeared to have cognitions and orientation intact with limited insight and judgment.  The Veteran was divorced, the process was adversarial with trust issues related to infidelity on both sides.  The child was under joint custody with good support from his family and friends.  The Veteran reported depression and an angry rage.  He lost all interest, even in his own child.  He had threatened people and could not stand his ex-wife or her boyfriend to be around his daughter.  He would rather be dead.  He took medications irregularly.  He had suicidal ideation.  He had no weapons.  The Veteran had a restraining order placed on him in August 2009 but he stated he did not feel like hurting himself or anybody.  The hospital course and treatment included meeting with a suicide prevention coordinator.  The attending physiatrist determined that he was ready to be discharged as he denied homicidal or suicidal ideations and was not deemed to be a risk to himself or others and he was requesting discharge.  See e.g., August 19, 2009 discharge summary.

In an August 20, 2009 VA follow up record the Veteran reported he felt better since coming back from the hospital, he was on talking terms with his ex-wife and he was no longer angry with her.  He did not want to hurt himself or others.  He realized how much negative attitude he had and had smoked pot before going to the hospital.  He was off the big pain medications and felt better without them.  He did not need Vicodin and Tylenol.  The hospital helped, he had his own place now with financial problems and was in school.  He felt more optimistic and good but still reported sweating at night.  He could not recall his nightmares and loud noises bothered him.  He specifically stated he was not feeling suicidal, rather hopeful.  There were no hallucinations.  Thought process was linear and goal directed.  Thought content included waking up with cold sweat, recurrent memories and startle reaction.  He was oriented, cognition was grossly intact.  Insight and judgement were fairly good. A GAF of 55 was assigned  

SSA records contain a March 2009 evaluation of PTSD and low back pain.  The Veteran was going through a divorce and was having financial difficulties.  His home was being foreclosed and he was trying to sell the house.  He had a 17 month old daughter he loved and was trying to spend as much time as possible with.  After returning home he was fired from two jobs, mostly due to PTSD, one job he argued with others including supervisor and coworkers and another he had problems due to physical pain.  Activities of daily living were limited by physical pain.  He reported that he did not drink alcohol or use illicit drugs.  Upon physical evaluation, he was in no acute distress.  

The Veteran failed to report to an examination requested in December 2009.  

The Veteran submitted a statement in support of his claim received July 29, 2010 with his VA Form 9.  The Veteran felt he should be rated at 100 percent.  The Veteran reported having antisocial behavior, legal trouble (undefined, was in jail) and a VA hospitalization for suicidal ideation and depression.  He had 6 years of depression, high anxiety, intrusive thoughts, aggressive behavior, and drug and alocohol abuse.  He could not "even hold a job" due to his mental behavior and he was found 100 percent disabled by SSA.  He quit and had been fired from jobs due to his mental state.  He took medication and no longer had a sex drive.  The medication was for bipolar disorder and he also had drug and alocohol abuse.

The Veteran was most recently afforded a VA examination in January 2013.  The Veteran was provided a current diagnosis of PTSD.  A GAF score of 82 was assigned.  Axis IV psychosocial and environmental problems were described as being a single parent, having interpersonal difficulties and isolation.  There was more than one mental disorder diagnosed but symptoms could not be differentiated.  It was explained that all of the Veteran's diagnoses were within the same category of disorders and suggests that the Veteran may have had PTSD symptoms all along but may not have been forthcoming with the severity of his problems or the problems did not fully meet PTSD criteria.  The Veteran was noted to have occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The following symptoms met DSM-5 criteria: depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, persistent delusions or hallucinations.   The Veteran was divorced since 2008 and had full custody of his five year old daughter.  Most days centered on caring for her needs.  He was not dating and had no desire to do so.  The Veteran was attending an online university and was working on his master's degree.  He worked at home as a customer service representative and had been employed one year.  The Veteran saw private mental health providers and was prescribed medication, which he reported was working somewhat.  He had experienced weight gain.  The VA examiner opined that the Veteran's PTSD symptoms fell within the mild to moderate range.  The Veteran's daughter forced him to find positive coping mechanisms and he was continuing with therapy and medication which appeared to be working.  A mitigating factor was a concern with his lack of interaction with others.  His current education endeavor was on line and did not require on to one or group interactions with peers or authority figures which insulated him from social interaction.  As part of his degree requirement he had to perform a practicum at a hospital or therapy center.  The experience may present a challenge for the Veteran as he was currently able to control his interactions and his immediate environment.  However, if he was successful his prognosis would be positive as long as he continued therapy and medication.  

VA treatment records from 2007 through 2015 reflect diagnoses of depressive and anxiety disorder, not otherwise specified with ongoing outpatient treatment and medication management.  The Veteran participated in individual and marital therapy.  The Veteran was noted to be having difficulty adjusting to life after the military in 2008 and going through a divorce in records from 2009.  He reported having several close friends who were supportive.  Symptoms included emotional numbing, chronic anger, depression, anxiety, sleep trouble, night sweats, flashbacks, exaggerated startle response, social isolation, hypervigilance, poor concentration, irritability, diminished interest in activities.  GAF scores were at worst, from 30 (August 10, 2009) to at best, 60 (August 20, 2009); however, scores were predominantly at 55 throughout treatment.  Throughout treatment, affect ranged from full-range, flat, restricted, liable and constricted.  Mood ranged from depressed and anxious to calm and cooperative.  The Veteran was consistently noted to be oriented to time, person, place and situation.  There were no concerns regarding hygiene, as he was often noted to be casually dressed.  Speech was noted to be normal.  Generally, there was no homicidal or suicidal ideation; however there were a few instances, as described above.  Insight and judgement were consistently noted to be good.  Thought processes were linear and goal directed, with intrusive memories.  Memory was intact.  There were no active delusions or hallucinations.  

In SSA records, the Veteran reported that his psychiatric problems including PTSD, anxiety and depression limited his ability to work in addition to other physical conditions (low back).  His mood was day to day and he had a hard time dealing with people and he had anxiety in stressful situations which normally ended with him in tears.  He had a short temper which caused him to lash out at people.  He could not focus on tasks at hand and could not gain control of situations due to pressure.  Loud noises disturbed him.  His mood was determinant on how he slept the night before, and normally it was not good.  He indicated he was unable to work as of March 16, 2008.   See disability report Form SSA-3368, undated.  The Veteran was awarded disability benefits based on a primary diagnosis of PTSD and a secondary diagnosis of major depressive disorder, effective September 1, 2008.  

Private treatment records from 2012 to 2015 reflect ongoing mental health treatment.  Therapy notes consistently indicated the Veteran's psychiatric symptoms on his current functioning was mild to moderate, regardless of whether the symptoms were noted to worsen or improve throughout treatment.  Symptoms and issues include those such as intimacy fears, anxious distress, depression, job dissatisfaction, nightmares, hypervigilance, explosive anger, impulsivity, and dyssomnia.  Although are several notations of passive suicidal ideation, most often there was an absence of suicidal ideation.  Discussions dealt with issues ranging from ongoing relationship trouble with his girlfriend, health of family members, work stress, and a friend passing away due to suicide.  The Veteran was treated with medication and noted to be compliant.   

Analysis

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his acquired psychiatric disorder on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's acquired psychiatric disorder symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to acquired psychiatric disorder to 50 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 50 percent rating include, but are not limited to, occupational and social impairment that involves a reduced reliability and productivity with such symptoms as a depressed mood, anxiety, sleep trouble, irritability, nightmares, social isolation, passive suicidal ideation, disturbances in motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In arriving at the determination above the Board has considered GAF scores assigned, which reflect predominantly moderate symptomatology throughout the appeal period.  The Board observes GAF scores were at the highest 82 (most recent September 2013 VA examination), reflecting only mild symptoms and at the lowest 30 (August 10, 2009 VA treatment record prior to VA hospitalization discussed above), reflecting more serious symptoms.  However, treatment throughout 2007 to 2015 reflects the Veteran's GAF scores were most consistently at 55, supporting moderate symptoms.  As such, the scores do not support a disability picture associated with 70 percent rating but instead are consistent with the disability picture associated with the 50 percent rating.  

The Board finds that a disability rating greater than 50 percent is not appropriate for any period of time on appeal because the Veteran does not have occupational and social impairment with deficiencies in most areas or total occupation and social impairment.  The Veteran has some instances of suicidal ideation, notably in August 2009, but no intent or plan.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The Veteran is able to adequately communicate his thoughts.  The Veteran describes panic attacks or periods of angry feelings.  However, they are not near-continuous.  While the Veteran has depression, it is not to the extent that he is unable to function independently.  The Veteran has irritability and anger issues, but there have not been periods of violent behavior.  There is no evidence of spatial disorientation.  Further, the Veteran does not have neglect of personal appearance and hygiene.  There is a notation that the Veteran has had more severe symptoms of persistent delusions or hallucinations in the September 2013 VA examination.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  As noted, the Veteran's GAF scores predominantly indicate moderate impairment; the most recent VA PTSD examination in 2013 specifically opined that his current disability level was in the mild to moderate range, and was consistent with occupational impairment at the lower, 30 percent level (occupational and social impairment with reduced reliability and productivity); and the most recent private treatment records indicated mild to moderate impairment on current functioning.

The Board has considered lay statements from the Veteran regarding his symptoms such as social isolation, aggressive behavior, suicidal thoughts and trouble holding a job.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and have resulted in an increased rating for his acquired psychiatric condition.  Although the Veteran's complaints include some symptoms contemplated by the higher 70 percent rating such as suicidal ideation, difficulty adapting during stressful situations at work and aggressive behavior (impaired impulse control) the frequency, duration, and severity of his symptoms are most consistent with the 50 percent rating, as described above.

Additional considerations

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected acquired psychiatric disorder to include anxiety disorder, NOS and PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports a depressed mood, anxiety, sleep trouble, irritability, nightmares, social isolation, passive suicidal ideation, disturbances in motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, all resulting in occupational and social impairment that involves a reduced reliability and productivity.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his acquired psychiatric condition.  Rather, as discussed above, the claims folder reflects that the Veteran is currently employed as a customer service representative and was also a full-time student.  Based on the above, to include the statements in support of the Veteran's claim, the Board finds that TDIU is not warranted.


ORDER

Entitlement to an initial rating of 50 percent, but no more, for the entire appeal period for acquired psychiatric disorder to include anxiety disorder, NOS and PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


